Title: From Thomas Jefferson to Thomas Lee Shippen, 19 June 1788
From: Jefferson, Thomas
To: Shippen, Thomas Lee


          
            
              Dear Sir
            
            Paris June 19. 1788.
          
          I have been honoured with your favour of May 29. and take the first possible moment of acknowleging it, and of inclosing  such notes as my recollection has suggested to me might be of service to you on your route. They have been scribbled so hastily and so unformally that I would not send them, did not a desire of accomodating yourself and Mr. Rutledge get the better of my self love. You will have seen in the Leyden gazette the principal articles of intelligence received from America since you left us, and which I have furnished to Mr. Dumas for that paper. The account of the riot in New York was given me by Mr. Paradise who was there at the time, and who, with his lady, is now here. You may perhaps meet them at Venice. Mr. Jay and Baron Steuben were wounded with stones in that riot. Genl. Washington writes me word he thinks Virginia will accept of the new constitution. It appears to me in fact from all information that it’s rejection would drive the states to despair, and bring on events which cannot be foreseen: and that it’s adoption is become absolutely necessary. It will be easier to get the assent of 9 states to correct what is wrong in the way pointed out by the constitution itself, than to get 13. to concur in a new convention and another plan of confederation. I therefore sincerely pray that the remaining states may accept it, as Massachusets has done, with standing instructions to their delegates to press for amendments till they are obtained. They cannot fail of being obtained when the delegates of 8 states shall be under such perpetual instructions.—The American newspapers say that the Spaniards have sunk one of our boats in the Missisipi, and we one of theirs by way of reprisal. The silence of my letters on the subject makes me hope it is not true. Be so good as to keep me constantly furnished with your address. I will take the first moment I can to write letters for you to Baron Geismar for Frankfort, Febroni at Florence, the count dal Verme and Clerici at Milan, Sasserno at Nice, Cathalan at Marseilles, which at this it is impossible for me to do. I beg you to make on all occasions all the use of me of which I am susceptible and in any way in which your occasions may require, and to be assured of the sentiments of sincere esteem & attachment with which I have the honour to be, Dear Sir, Your most obedient & most humble servt,
          
            
              Th: Jefferson
            
          
        